Citation Nr: 0600349	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for osteoporosis.

2.  Entitlement to service connection for diabetes mellitus, 
claimed to include as secondary to service-connected 
epididymitis, left, with testicular atrophy and hypogonadism.

3.  Entitlement to an effective date earlier than April 8, 
1996, for the assignment of a thirty (30) percent rating for 
epididymitis, left, with testicular atrophy and hypogonadism. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought.  Appeal to the Board 
was perfected as to the three issues listed on the title page 
of this decision.  

In February 2003, the veteran testified in person at a Board 
hearing before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  The hearing transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The most probative medical evidence of record shows that 
the veteran does not have current, clinical manifestations of 
osteoporosis.

3.  There is no evidence of manifestation of diabetes 
mellitus in service or within one year after discharge; there 
is no medical evidence relating diabetes mellitus to the 
veteran's military service; and the most probative evidence 
shows that the diabetes mellitus is not related to or 
aggravated by a service-connected disability.  

4.  On April 8, 1996, the veteran filed a claim of 
entitlement to an increased (compensable) disability rating 
for the service-connected epididymitis disability.   

5.  The evidence of record does not support entitlement to a 
rating of 30 percent prior to April 8, 1996, for the service-
connected epididymitis disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoporosis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  

2.  The criteria for service connection for diabetes mellitus 
are not met, including secondary to the service-connected 
epididymitis disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2005).

3.  The veteran is not entitled to an effective date earlier 
than April 8, 1996, for the grant of a 30 percent disability 
evaluation for epididymitis, left, with testicular atrophy 
and hypogonadism.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Osteoporosis and Diabetes Mellitus

Applicable Laws and Regulations

Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Essentially, service connection requires 
evidence of: (1) current disability; (2) some injury or 
incident in service giving rise to current disability; and 
(3) a causal nexus between the two.  See, e.g., Pond v. West, 
12 Vet. App. 341 (1999).  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2005).

In the case of a veteran who served for 90 days or more 
during peacetime or wartime, service connection also may be 
granted on a presumptive basis with evidence of manifestation 
of certain diseases or disorders, such as arthritis and 
diabetes mellitus, to a compensable degree (10 percent or 
higher) within one year after discharge from active service, 
even without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

The law also permits service connection on a secondary basis 
for a disability that is proximately due to a service-
connected disorder.  See 38 C.F.R. § 3.310(a) (2005).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Finally, while the veteran's active duty was performed during 
the Vietnam Era, the veteran does not allege, and the 
evidence does not indicate, exposure to herbicides or even 
active duty in the Republic of Vietnam.  In fact, recent VA 
medical examination reports show that the veteran denied 
having been in Vietnam.  As such, the presumptive service 
connection provisions based upon herbicide exposure in 
Vietnam are not applicable.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005).  

Evidence and Analysis

With respect to the claim for service connection for 
osteoporosis, the Board finds that service connection is not 
warranted.  The law requires the present manifestation of the 
disorder or disease for which service connection is being 
sought.  See 38 C.F.R. § 3.303 (2005); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (affirming the interpretation 
of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of 
a present disability for VA compensation purposes).  Here, 
the most probative medical evidence shows that the veteran 
does not have osteoporosis.  In fact, as discussed in the 
March 25, 2002 C&P "bones" examination report, a January 
2001 VA bone mineral density (BMD) study resulted in an 
impression of "normal" bone mineral density, explicitly 
ruling out osteopenia and osteoporosis.  Also, an October 
1997 VA BMD study yielded largely normal findings, with the 
exception of BMD values for the lumbar vertebras below normal 
range.  Although the doctor stated that these findings may 
indicate osteoporosis, a definitive diagnosis was not 
rendered.  Consequently, an award of service connection may 
not be granted.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997); Brammer Derwinski, 3 Vet. App. 223 (1992) (In the 
absence of proof of a present disorder, service connection 
cannot be established).  

The Board observes that another VA examiner stated in a March 
26, 2002 report that "[A]s the epididymitis has caused the 
testicular atrophy and hypogonadism that the osteoporosis 
appears to be definitely linked to the condition of the left 
recurrent epididymitis . . ."  However, the subsequent 
clinical findings that resulted from the BMD studies failed 
to show clinical evidence of osteoporosis.  Rather, the 
statement appears to be based solely on the veteran's 
reported history that he had been diagnosed with 
osteoporosis.  See LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  Therefore, the statement is lacking 
probative value on the question of whether the veteran, in 
fact, has osteoporosis.  

Similarly, the Board also concludes that the 2002 BMD studies 
that showed no evidence of osteoporosis are more probative 
than a December 1999 VA X-ray report that merely stated, 
"There is poor visualization of the ribs partially due to 
the osteoporosis and to the technique.  There is no evidence 
of fracture in the few visualized."  This X-ray report 
concerns a study of the right ribs only, and is not a BMD 
study, which is specific to a determination as to bone loss 
or osteoporosis.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Therefore, the claim for service connection for osteoporosis 
must be denied.  

With regard to the claim for service connection for diabetes, 
the medical evidence does establish that the veteran has been 
diagnosed with this disease.  The March 2002 VA examination 
report reflects a diagnosis of diabetes mellitus.  As such, 
one of basic criterion for establishing service connection 
has been met, i.e., evidence of current disability.  See 
38 C.F.R. § 3.303; Degmetich, supra.  

However, the veteran's service medical records are silent for 
treatment for, or a diagnosis of, diabetes mellitus.  
Moreover, the earliest clinical records that document the 
diagnosis are dated in 1995, 25 years after the veteran's 
discharge from service.  Finally, the veteran has not 
submitted a medical statement linking his currently diagnosed 
diabetes mellitus to his active military service.  Therefore, 
service connection for diabetes mellitus on either a direct 
or presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  

The veteran has asserted that his diabetes mellitus is 
causally related to his service-connected left epididymitis 
with testicular atrophy and hypogonadism.  Therefore, the 
Board will also address the issue of entitlement to service 
connection on a secondary basis pursuant to 38 C.F.R. § 
3.310(a).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

As noted above, the record clearly established that the 
veteran has been diagnosed with diabetes mellitus and he has 
established service connection for epididymitis, with 
testicular atrophy and hypogonadism.  However, there is 
insufficient medical nexus evidence establishing a 
relationship between the two disabilities.  As such, service 
connection may not be granted for diabetes mellitus on a 
secondary basis.  

The March 25, 2002 VA examination report, authored by Dr. 
Killingworth, indicates that he had consulted with Dr. 
Cunningham, the Chief of Endocrinology and Chairman of the 
Department of Research at the VA Medical Center in Houston, 
Texas.  Dr. Cunningham stated that "it is well known that 
people who have low testosterone levels are more prone to 
obesity," and that, in the veteran's case, his diabetes 
"was most likely on the basis of his morbid obesity rather 
than because of his low testosterone level."  However, Dr. 
Killingsworth concluded that he was "unable to quantify what 
part of [the veteran's] low testosterone levels played in the 
development of his diabetes without resorting to 
speculation."

The report of the March 26, 2002 VA examination also is of 
record.  The examiner who authored this report noted the 
"data" provided by the veteran suggested some association 
between hypogonadism and diabetes mellitus, but he concluded 
that it was "questionable" whether, in this veteran's case, 
there was a cause and effect link between his epididymitis 
and his diabetes mellitus.  Therefore, he had no basis to 
render a definite opinion as to such link in the veteran's 
case.  

Consequently, the Board concludes that the preponderance of 
the evidence is against a finding of an etiological 
relationship between the veteran's service-connected 
epididymitis disability and his diabetes mellitus.  An award 
of service connection must be based on reliable competent 
medical evidence and conjectural or speculative opinions as 
to some remote possibility of such relationship is 
insufficient.  See 38 C.F.R. § 3.102 (2005); see also Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure).  

The Board acknowledges that the veteran has submitted 
materials from medical treatises, journals, and periodicals, 
as well as internet-based medical information that discusses 
the cause-effect relationship between diabetes mellitus and 
epididymitis.  However, these materials are insufficient upon 
which to base a grant of service connection, particularly in 
light of the statements provided by the VA physicians who 
examined the veteran.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case.  

In addition, the Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In the present case, the treatise evidence submitted by the 
veteran is not accompanied by the opinion of any medical 
expert.  Rather it is accompanied solely by statements from 
the veteran, who as a layperson, is not competent to provide 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay persons, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability).  

Accordingly, the Board finds that the claim for service 
connection for diabetes mellitus, including secondary to the 
service-connected epididymitis, left, with testicular atrophy 
and hypogonadism, must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Earlier Effective Date

Service connection has been in effect for epididymitis, left, 
since December 12, 1970, the day after the veteran's 
discharge from service.  An April 1998 rating decision 
granted (a) an increase in the rating for this disability, 
from noncompensable to 20 percent effective April 8, 1996; 
and (b) entitlement to special monthly compensation based on 
loss of use of a creative organ (essentially, loss of use of 
the left testicle) effective April 8, 1996.  

On March 11, 1999, the veteran requested an earlier effective 
date, but did not explicitly state whether he was referring 
to the increased rating for epididymitis or the grant of 
special monthly compensation benefits based on the loss of 
use of a creative organ.  He did, however, state that the 
effective date should be in 1988.  In a June 1999 rating 
decision, the RO granted an effective date of January 29, 
1988 for the grant of special month compensation for loss of 
use of a creative organ, based on January 1988 VA medical 
evidence showing the loss of use of the left testicle ("left 
testicle is essentially absent").  

A September 7, 1999 Report of Contact indicates that the 
veteran inquired by telephone that date why the June 1999 
rating decision did not address the increased rating assigned 
for epididymitis disability.  Thus, it appears that, as of 
September 1999, he expressed disagreement with the effective 
date assigned for the increased rating for epididymitis.  In 
a November 2000 statement, he wrote that he was entitled to a 
30 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7524 for "testis removal" disability, and that the rating 
action assigning a 20 percent for this disability, referring 
to the April 1998 rating decision, was in error.  The 
April 2001 rating decision denied the claim, finding no clear 
and unmistakable error in the April 1998 rating decision.  
The RO determined that the 1998 rating action was based on 
then current medical evidence as to "complete atrophy" of 
the left testicle, but not the right, and that the 30 percent 
rating the veteran seeks under Diagnostic Code 7524 
contemplates removal of both testicles.

In April 2001, the veteran filed a notice of disagreement 
with the April 2001 rating action.  He again asserted his 
belief that a 30 percent rating is warranted under Diagnostic 
Code 7524.  In January 2002, the RO issued a rating decision 
reflects a re-evaluation of the claim.  It decided the issue 
in the veteran's favor based on below normal serum 
testosterone levels conducted in July 1997, which revealed, 
essentially nonfunctioning right testicle, and as well, 
previously-noted absence (atrophied) of the right testicle.  
Therefore, the RO deemed these findings equivalent to 
"removal of both testes" under Diagnostic Code 7524 and 
granted a 30 percent rating effective April 8, 1996.  

On May 21, 2002, the veteran filed a claim seeking an earlier 
effective date for the grant of a 30 percent rating for 
epididymitis disability.  While not explicitly stated 
therein, he seems to have alleged that an effective date 
sometime in 1988 is warranted.  At his personal hearing 
before the undersigned, he testified that the 30 percent 
rating should be assigned as of the date of his "original" 
filing in 1988.  In August 2002, the RO denied the claim, and 
appeal was perfected on this issue.  

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for an increased rating "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an increased rating claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§§ 3.400; 3.400(o)(1).  

The record reflects that the veteran filed a claim for an 
increased rating that was received on July 20, 1988.  (A 
noncompensable rating was in effect).  He submitted a January 
1988 VA medical report which clearly documents "essentially 
absent" left testicle, and explicitly provides that the 
right testicle was "somewhat atrophic" but "present."  In 
his claim, the veteran himself states that he "lost" his 
left testicle, referring to the medical report, but did not 
mention the right testicle.  

In a January 1989 rating decision, the RO, in relevant part, 
denied the claim for an increased rating for the epididymitis 
disability because the veteran failed to report for the 
portion of the VA examination pertaining to genitourinary 
disorders scheduled to be held in late 1988.  Therefore, he 
was informed that the record lacked evidence on which to 
evaluate the claim.  The veteran recently disputed this 
aspect of the claim history, and stated that he was in fact 
examined for this claim in 1988.  The record does reflect a 
December 15, 1988 VA medical record titled "2507 Exam," 
which does note left testicular atrophy secondary to 
epididymitis; however, the right testicle is not mentioned.  
No other medical report dated in 1988 or near the date of 
filing of the increased rating claim is of record concerning 
the extent of the service-connected genitourinary disorder.  
The veteran was notified of the January 1989 rating decision 
in a February 13, 1989 letter, and no appeal was initiated.  
Therefore, the January 1989 rating decision became final.  

In a March 1995 statement, the veteran requested compensation 
based on the "loss of use of a creative organ."  He did not 
discuss his service-connected epididymitis.  As discussed 
above, this benefit has been granted, effective January 29, 
1988, the date of a VA medical report documenting the absence 
of the left testicle due to atrophy.  In this regard, the 
Board observes that a specific claim in the form prescribed 
by VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2005) (emphasis added).  The March 1995 
statement did not sufficiently show that the veteran was 
seeking an increased rating for his service-connected 
epididymitis in order to be considered an informal claim.  He 
specifically requested the benefit sought - loss of use of a 
creative organ - and that benefit was granted.  

On April 8, 1996, the veteran received a statement from the 
veteran requesting that he be evaluated for a "possible 
increase in [his service-connected ]disability of urinary 
condition."  The RO construed this as a claim for an 
increased rating for his service-connected epididymitis.  
Based upon the above, the Board concludes that April 8, 1996, 
is the earliest date that may be granted for the assignment 
of a 30 percent rating for the epididymitis disability.  

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 30 percent rating for his epididymitis during 
the one-year period preceding April 8, 1996.  Diagnostic Code 
7524 provides that removal of one testis warrants a 
noncompensable disability evaluation.  Removal of both testis 
warrants a 30 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Code 7524 (2005).  A review of the veteran's 
claims file reveals no medical evidence dated in the one-year 
period prior to April 8, 1996 which pertains to his service-
connected epididymitis and clearly documenting that both 
testis were non-functioning.  

Therefore, the Board concludes that April 8, 1996 is the 
earliest date for which the assignment of a 30 percent rating 
for the veteran's epididymitis, left, with testicular atrophy 
and hypogonadism is possible, and an earlier effective date 
may not be assigned.  

III.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of an April 2004 
letter that informed the veteran of the basic elements of a 
successful earlier effective date and service connection 
claims; and emphasized the importance of submitting medical 
evidence of a relationship between the claimed disability and 
service or a service-connected disability.  The letter also 
explained that, if he provided information about the sources 
of evidence or information pertinent to the claim, to include 
medical records, employment records, and records of other 
federal agencies, then VA would make reasonable efforts to 
obtain the records from the sources identified.  It advised 
him that the responsibility to substantiate the claim 
ultimately was his, notwithstanding VA's claim development 
assistance obligation.  As for the fourth element, the April 
2004 letter stated: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Also, the December 2004 Supplemental SOC (SSOC) cited 
38 C.F.R. § 3.159, from which the element is taken.  

With respect to the effective date issue, the veteran had 
ample prior notice of what the pertinent regulations require 
through the September 2002 Statement of the Case, which fully 
explained why his claim for an earlier effective date had 
been denied.  Again, he was told in the December 2004 SSOC 
encompassing all three issues on appeal that he could submit 
any evidence in his possession pertinent to his claims.

The Board acknowledges that VCAA notice was accomplished 
after the issuance of the rating decisions from which this 
appeal arises.  However, the Board finds that there has been 
no prejudicial error as a result of any timing or notice 
defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Court recognized that 
a case-by-case evaluation might be warranted at times.  

Here, through the April 2004 letter, the Statements of the 
Case and SSOCs and, as well, the 2002 rating decisions, the 
veteran was made aware of what the basic service connection 
criteria and earlier effective date requirements are, why the 
claim remains denied, and what his and VA's respective claim 
development responsibilities entail.  In response, the 
veteran's accredited service representative submitted 
argument and the veteran submitted additional medical 
treatise evidence. He did not identify any outstanding 
evidence or ask for additional assistance in claim 
development.  The veteran also has not claimed that VA failed 
to comply with VCAA notice requirements.  Thus, the Board 
does not find prejudicial error with respect to the timing or 
even the substantive content of the VCAA notice in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, written lay statements of 
the veteran, Board hearing testimony, VA examination reports 
that include findings appropriate to the claim, and private 
and VA medical records.  No outstanding evidence has been 
identified.  Therefore, the Board concludes that VA has met 
its duty-to-assist obligations.  


ORDER

Service connection for osteoporosis is denied.

Service connection for diabetes mellitus, including secondary 
to the service-connected epididymitis, left, with testicular 
atrophy and hypogonadism, is denied.  

An effective date earlier than April 8, 1996, for the 
assignment of a 30 percent disability rating for 
epididymitis, left, with testicular atrophy and hypogonadism, 
is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


